DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance:

Bai (CN 202657871 U) is considered the closest prior art reference to the claimed invention of independent claim 1.

Claim 1 claims:
An intermediate support holder for a construction machine, the intermediate support holder being configured to be mounted in a construction machine including:

a derricking member that includes a derricking member base end portion, a derricking member tip end portion opposite to the derricking member base end portion, and a derricking member intermediate portion located between the derricking member base end portion and the derricking member tip end portion and is supported at a body so as to be able to derrick;

a derricking device that has a pair of right and left guy lines each including a guy line tip end portion connected with the derricking member tip end portion of the derricking member, a guy line base end portion opposite to the guy line tip end portion, and a guy line intermediate portion located between the 

a pair of right and left intermediate support lines that each have an intermediate support base end portion coupled to the guy line intermediate portion of each of the guy lines, and an intermediate support tip end portion coupled to the derricking member intermediate portion of the derricking member and connect the pair of right and left guy line intermediate portions and the derricking member intermediate portion with each other,

the intermediate support holder comprising:

a pair of right and left guy line retaining units that can respectively retain the guy line intermediate portions of the pair of right and left guy lines;

a pair of right and left intermediate support line retaining units that are respectively disposed adjacent to the pair of right and left guy line retaining units in a right-left direction and can respectively retain the intermediate support base end portions of the pair of right and left intermediate support lines; 

a connecting unit that connects the pair of right and left guy line retaining units and the pair of right and left intermediate support line retaining units with each other along the right-left direction;

a pair of right and left first retaining members;

a pair of night and left second retaining members disposed at an interval in the right-left direction with respect to the pair of right and left first retaining members; and

a pair of right and left third retaining members respectively disposed between the pair of night and left first retaining members and the pair of right and left second retaining members in the right-left direction, the pair of right and left third retaining members constituting the pair of right and left guy line retaining units together with the pair of right and left first retaining members, and constituting the pair of right and left intermediate support line retaining units together with the pair of right and left second retaining members.

Bai (considered the prior art of record) does not disclose nor would be obvious to the limitations of 1) “a pair of right and left first retaining members”, 2) “a pair of night and left second retaining members disposed at an interval in the right-left direction with respect to the pair of right and left first retaining members”, and 3) “a pair of right and left third retaining members respectively disposed between the pair of night and left first retaining members and the pair of right and left second retaining members in the right-left direction, the pair of right and left third retaining members constituting the pair of right and left guy line retaining units together with the pair of right and left first retaining members, and constituting the pair of right and left intermediate support line retaining units together with the pair of right and left second retaining members”, in conjunction with the remaining limitations of independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/